Connolly, J.,
concurring in the result.
I reluctantly agree with the decision reached by the majority in the case at bar. Under Neb. Rev. Stat. §§ 60-507 and 60-508 (Reissue 1993), the Department of Motor Vehicles (DMV) acted properly in suspending Russell’s license upon his failure to provide proof of financial responsibility. Likewise, the majority correctly found the statutes authorizing the DMV’s actions and administrative procedures to be constitutional. See, Clayton v. Nebraska Dept. of Motor Vehicles, ante p. 49, 524 N.W.2d 562 (1994); Wollenburg v. Conrad, 246 Neb. 666, 522 N.W.2d 408 (1994). My research indicates that the same result has been reached in other jurisdictions faced with a similar factual scenario. See, Farrao v. Bureau, 46 Ohio App. 2d 120, 346 N.E.2d 337 (1975); Commonwealth v. Adcock, 103 Pa. Commw. 298, 520 A.2d 118 (1987).
Notwithstanding the legal correctness of the majority’s decision, I am disturbed by the inequitable result. Russell stands accused of violating Nebraska’s Motor Vehicle Safety Responsibility Act (Act), but the record indicates that Russell did nothing that could be considered irresponsible. Russell owned a personal automobile and had insurance to cover that automobile. However, Russell was driving a company vehicle at the time of the accident herein. Russell had no ownership interest in the company vehicle, and not surprisingly, Russell’s insurance did not cover the company vehicle.
Russell had to drive his employer’s vehicle in the scope and course of his employment. His employer, however, neglected to procure insurance for its own vehicle. Thus, when Russell damaged the railroad bridge with the employer’s vehicle, he became potentially liable for damages as the “operator” of the vehicle under § 60-507. The DMV instructed Russell to either produce evidence of insurance for the employer’s vehicle or provide a $25,000 security deposit to cover any damage claims. Since Russell did neither, he lost his operator’s license.
It disturbs me that under § 60-507, any employee who drives a company vehicle in the course of his or her employment, but fails to procure insurance for the vehicle owned solely by the employer, may have to furnish a security deposit of several thousand dollars or face the prospect of losing his or her *892operator’s license, even though the employee has properly insured his or her personal vehicle. That an employee is held responsible for insuring the employer’s vehicle is alarming. Equally troublesome is the fact that very few citizens are going to be able to raise $25,000 (or whatever the amount might be) within the 2-week time period established by the Act.
However, as the law stands now, an employee who operates a company vehicle in the scope of his or her employment and who does not want to risk losing his or her operator’s license is placed in the position of having to determine if his or her employer is in compliance with the Act. If the employee discovers that the vehicle is not covered by insurance, the employee has three choices: (1) terminate employment, (2) procure insurance for the employer’s vehicle, or (3) have available several thousand dollars in the event that he or she is involved in an accident. In my opinion, such a law is repugnant and should be changed by the Legislature.
Wright, J., joins in this concurrence.